JUDGE RICHMAN
dissenting.
T44 Because I believe the undisputed facts show that Panorama was conducting an activity within the meaning of the Premises Liability Act on the land where plaintiff, Barbara Jordan, was injured, I respectfully dissent from the majority opinion's conclusion that Panorama is not a landowner under the Act.
As the majority acknowledges, the term "landowner" is broadly defined in the Act. In Pierson v. Black Canyon Aggregates, Inc., 48 P.3d 1215, 1220 (Colo.2002), our supreme court concluded that "a person legally responsible" does not mean someone who could be held legally liable for the alleged tort. Rather, the term refers to "a person who is legally conducting an activity on the property or legally creating a condition on the property." Id. at 1221. Thus, the Act "plac[es] prospective liability with the person or entity that ... conducted the activity on the real property that, in turn, caused injury to someone." Id.
(46 Panorama's potential liability hinges upon the undisputed fact that it was operating a medical clinic, which necessitated that its patients have ingress to and egress from its office. The evidence at trial demonstrated that the sidewalk where the accident occurred led from parking spaces reserved exclusively for the clinic's patients to Panorama's office. If a patient was injured on the sidewalk or elsewhere in the common areas, Panorama investigated the incident and prepared an accident report. Panorama employees referred to the property as "our" grounds, parking lot, and sidewalks, both in their testimony at trial and in their e-mail correspondence regarding maintenance issues at the facility. Panorama also exerted control over how the common areas were managed by directing the property manager with respect to snow and ice removal, sprinkler operation, and cleaning issues.
1 47 Panorama argues that it was not conducting an activity or was not legally responsible because it was not responsible for maintaining the sidewalk where Jordan was injured and did not have the right or permission to make repairs to it. Yet, in Pierson, our supreme court concluded that the operator of the gravel pit was a landowner, even though the county, and not the operator, was responsible for maintaining the road where the plaintiff was injured and had reserved to *873itself many rights under the operating agreement. Id. at 1216-17.
{48 Panorama also suggests it was not conducting an activity or was not legally responsible because there was no evidence that any of its activities caused the uneven gap in the sidewalk where Jordan was injured. In Pierson, there was no finding that the seventeen-foot drop-off in the road where the plaintiff was injured had been directly caused by the mining activities of the operator, and yet it was found to be a landowner. Id. at 1217. In other words, under the rationale in Pierson, the defendant need not be the direct cause of the injury in order to be classified as a landowner.
49 The majority concludes that Panorama is not legally responsible for the condition of the sidewalk where the accident occurred because under the terms of its lease, the landlord was responsible for maintaining the common areas of the center, including the sidewalk where Jordan fell, and therefore Panorama is not a landowner as a matter of law. However, the terms of the lease are not dispositive. There is no dispute that in accordance with the lease, Panorama had an exclusive right to use a portion of the parking lot and a nonexclusive right to use the rest of it. The plain intent was that Panorama's patients would park in the parking lot and use the sidewalk to access the clinic. Thus, the lease terms do not resolve the question of whether Panorama was legally conducting an activity on the property where the accident occurred.
T50 In Pierson, the court held that the General Assembly intended to adopt a "broad" and "expansive" definition of landowner under the Act, albeit so that property owners can claim the protections of the statute. Id. at 1221 & n.6. As explained in Wycoff v. Grace Community Church, 251 P.3d 1260, 1266 (Colo.App.2010), the statute is "protective" because it eliminates common law negligence claims while imposing only a duty of reasonable care toward invitees and even lesser duties toward licensees and trespassers. Indeed, here Panorama obtained the benefit of avoiding Jordan's common law negligence claim.7 With the added protection under the statute comes the responsibility to respond to claims brought under the Act.
151 Contrary to Panorama's argument, holding it liable under the Act will not create liability for every tenant of a shopping center for every injury that occurs in a parking lot. Not every such tenant "has a right to be on that property by virtue of some legally cognizable interest in the property or a right personal to that party" distinguishable from any right of the public generally. Burbach v. Canwest Invs., LLC, 224 P.3d 437, 441 (Colo.App.2009). Panorama's status as the major tenant at a center bearing its name-along with its exclusive use of designated parking spaces, its right to make emergency repairs, its reporting of injuries that had occurred on the sidewalk, and its extensive correspondence with the property manager-indicates that it exerted more control over the property than the usual tenant in a shopping mall.
152 Thus, Panorama was legally conducting an activity on the property, and the factual question of whether it was "actually responsible for the precise situation that injured" Jordan was properly submitted to the jury. Pierson, 48 P.3d at 1221 n.7.
€53 The imposition of landowner status upon a tenant does not result in strict liability. For liability to an invitee, the tenant must still be found to have unreasonably failed to exercise reasonable care to protect against dangers about which it actually knew or should have known. § 13-21-115(@8)(c), C.R.S.2012. A tenant who in fact had no reason to know of the relevant danger would have a factual defense at trial, rather than being exempt from liability under the Act. Wycoff, 251 P.3d at 1266. And a tenant is allowed to assert affirmative defenses of comparative negligence and assumption of the risk. See Tucker v. Volunteers of America Colorado Branch, 211 P.3d 708, 711 (Colo.App.2008), aff'd sub nom. Volunteers of America Colorado Branch v. Garden-swarts, 242 P.3d 1080 (Colo.2010). To the extent that Panorama argues that it should *874not be held liable because it exercised reasonable care as to the parking lot and sidewalk, that determination was properly made by the jury, which was properly instructed and expressly found that Panorama knew, or in the exercise of reasonable care should have known, about a danger on its property, and it failed to use reasonable care to protect against the danger.
154 Therefore, Panorama's liability derives from the specific factual scenario in which Jordan was injured, and its general status as a tenant in the shopping center should not make it exempt it from liability as a matter of law.

. The district court dismissed Jordan's negligence claim on the motion of Panorama, based in part on Panorama's argument that the Act is the exclusive remedy against landowners.